 1   ANDREW R. NEILSON, State Bar No. 221694
     FULVIO F. CAJINA, State Bar. No. 289126
 2   LAW OFFICES OF ANDREW NEILSON & FULVIO CAJINA
 3     528 Grand Avenue
       Oakland, CA 94610
 4     Telephone: (415) 462-6200
       Facsimile: (510) 350-8598
 5     E-mail: aneilson@aneilsonlaw.com
       fulvio@cajinalaw.com
 6   Attorneys for Plaintiffs KAREN LEGG and MICHELLE LEGG
 7   ROB BONTA
     Attorney General of California
 8   JEFFREY T. FISHER
     Supervising Deputy Attorney General
 9   JENNIFER J. NYGAARD
     Deputy Attorney General
10   State Bar No. 229494
      1515 Clay Street, 20th Floor
11    P.O. Box 70550
      Oakland, CA 94612-0550
12    Telephone: (510) 879-0802
      Fax: (510) 622-2270
13    E-mail: Jennifer.Nygaard@doj.ca.gov
     Attorneys for Defendant CDCR
14

15                             IN THE UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                          OAKLAND DIVISION
18

19
     KAREN LEGG, et al.,                                    4:21-cv-01963-HSG
20
                                 Plaintiffs, STIPULATION AND ORDER TO
21                                           EXTEND DEFENDANT CDCR’S TIME
              v.                             TO RESPOND TO THE COMPLAINT,
22                                           AND CONTINUE THE CASE
                                             MANAGEMENT CONFERENCE
23   CALIFORNIA DEPARTMENT OF                 (as modified)
     CORRECTIONS AND
24   REHABILITATION (CDCR), et al.,          Judge:         The Honorable Haywood S.
                                                            Gilliam, Jr.
25                             Defendants. Trial Date:      Not Scheduled
                                             Action Filed: March 19, 2021
26

27

28
                                                        1
     Stip. and Order Extend CDCR’s Time Respond Compl., Cont. Case Mgmnt. Conf. (4:21-cv-01963-HSG)
 1         Under Civil Local Rule 6-1(a), Plaintiffs Karen Legg and Michelle Legg (“Plaintiffs”), and

 2   Defendant California Department of Corrections and Rehabilitation (“CDCR”) (collectively “The

 3   Parties”) stipulate and agree that the time for Defendant CDCR to respond to the complaint (ECF

 4   No. 1) is extended from June 18, 2021 to July 23, 2021.

 5         The Parties also stipulate that Plaintiffs may file an amended complaint by July 9, 2021,

 6   and that, if Plaintiffs do file an amended complaint on or before July 9, 2021, Defendant CDCR

 7   shall respond to the amended complaint by July 23, 2021.

 8         Furthermore, in accordance with Civil Local Rules 7-12 and 16-2(e), the Parties further

 9   stipulate, subject to the Court’s approval, to continue the case management conference currently

10   set for June 29, 2021, to August 31, 2021, or a date thereafter that is convenient for the Court.

11
      Dated: June 16, 2021                                  Respectfully submitted,
12

13
                                                          By: /s/ Andrew R. Neilson
14                                                            /s/ Fulvio Cajina
                                                         Andrew R. Neilson
15                                                       Fulvio F. Cajina
                                                         Attorneys for Plaintiffs Karen Legg and
16                                                       Michelle Legg
17

18
      Dated: June 16, 2021                                  By: /s/ Jennifer J. Nygaard
19
                                                            Jennifer J. Nygaard
20                                                          Deputy Attorney General
                                                            Attorney for Defendant CDCR
21

22

23
     PURSUANT TO STIPULATION, IT IS SO ORDERED. The case management conference will
24
     be held on August 31, 2021 at 2 p.m.
25
     Dated: 6/21/2021                                   _______________________
26
                                                        HAYWOOD S. GILLIAM, JR.
27                                                      United States District Judge

28
                                                        2
     Stip. and Order Extend CDCR’s Time Respond Compl., Cont. Case Mgmnt. Conf. (4:21-cv-01963-HSG)
